Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1 and 2) in the reply filed on 10/21/2022 is acknowledged.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted the foreign documents and non-patent literature documents have been attached in the prior application 15/525,702.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippert (DE 102009025490 A1).
In regard to claim 1, Lippert discloses a hydraulic connecting element (Fig. 1 shows a connecting element and in [0001-0002] of the English translation discloses the connection shown transfers liquid, therefore, the connection can be interpreted as hydraulic) for a device on an internal combustion engine (Figs. 1 and 2 and in [0001-0002] and [0041] of the English translation discloses the connection shown is attached to device defined by the line connection 4 of an internal combustion engine 1), comprising: 
a main body having a tubular piece (Fig. 2, supply line 2 is a tubular piece and has main body similar to the applicant’s invention shown of a main body 5 and tubular piece 6 in Fig. 2) and a tulip (See image below, indicated tulip is similar to the tulip 7 in Fig. 2 of the applicant’s invention such that it projects radially outward and defines a larger internal diameter section) adjoining the tubular piece (See image below, the tulip adjoins the indicated tubular piece), and an axial opening (See image below, indicated axial opening is similar to the axial opening 11 in Fig. 2 of the applicant’s invention such that it extends from the axial open end to the tulip) through which a hydraulic medium, which is guidable via the tubular piece into the tulip (See image below, liquid travels between the longitudinal bore of the tubular piece and the tulip, therefore, there is at least a hydraulic medium guidable via the tubular piece into the tulip), is guidable out of the tulip of the main body (See image below, the hydraulic medium defined by the longitudinal bore of the tubular piece and tulip is guidable out of the tulip and as mentioned above, the invention relates to transferring liquid through the connection shown in Fig. 2); 
wherein the main body is configured at the axial opening so that during operation, a pressure drop in the hydraulic medium is achieved via the axial opening (See image below, a pressure drop occurs at the tulip section where there is a larger internal diameter relative to the tubular piece and the axial opening. This interpretation is equivalent to the larger internal diameter of tulip 7 in Fig. 2 of the applicant’s invention where the inner diameter of tulip 7 is larger than the adjacent inner diameters of the tubular piece 6 and axial opening 11.); 
wherein the main body is configured at the axial opening as a throttling tubular extension (See image below, a throttling tubular extension can be defined as shown which extends axially from the tulip).

    PNG
    media_image1.png
    542
    661
    media_image1.png
    Greyscale

In regard to claim 4, Lippert discloses the hydraulic connecting element of claim 1, further comprising: 
a sealing ring (See image attached to claim 1 above, sealing ring 9 and in [0041] of the English translation discloses 9 is a sealing ring) disposed on an outer side of the tubular extension in an assembled state (See image attached to claim 1 above and Fig. 2 shows the assembled state and sealing ring 9 is attached to an outer surface of the indicated throttling tubular extension).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Woodling (US 2,543,088), Mueller (US 2,685,461), Lutz et al. (US 2014/0361536 A1), Berghaus (US 7,000,953 B2), Umehara (US 4,770,447), Altenrath et al. (US 6,431,613 B1), Potokar (US 5,374,084), Hohmann et al. (US 5,338,071), Kargula (US 5,887,911), Nakashima et al. (US 5,386,923), and Ridenour (US 4,330,144) discloses a tubular piece, an expanded internal diameter section that can be defined as a tulip, a tubular extension portion, and a sealing ring on an outer surface of the tubular extension portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679